Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on May 2, 2022 (hereafter “Response”). The amendments to the claims and specification are acknowledged and have been entered.
RESPONSE TO ARGUMENTS
The Examiner agrees that the amendment to the title renders the title sufficiently descriptive. The objection to the title is therefore withdrawn.
The Examiner agrees that the amendments to the claims resolve the informalities raised in the previous Office Action. The objections to the claims are therefore withdrawn.
Claims 1–4, 6, 7, and 19–23 stand rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0011205 A1 (“Paulsami”). The Applicant’s traversal of the rejection has been considered in light of the amendment, but is not persuasive.
Specifically, the Examiner respectfully disagrees that “Paulsami does not disclose that the other participants are identified based on information associated with the requesting participant (or user).” (Response 10). Paulsami’s calendar server 130 identifies a group of participants that will receive notification about an updated event “by inspecting the calendar information of the identified participant.” Paulsami ¶ 90 (emphasis added). The Applicant seems to argue that calendar server 130 is deficient because it inspects the calendar information in isolation, but Paulsami discloses more than merely looking at calendar information. Much like the claimed invention uses the account information of a user to find a group that is associated with that account, Paulsami discloses that it specifically obtains the calendar information of an identified participant. Such account information is not stored in isolation; rather, the calendar server 130 specifically obtains this calendar information from a calendar that belongs to one of the participant accounts. See Paulsami ¶¶ 36, 45, 47 (each paragraph explaining that the users maintain their own calendars in calendar server 130). Accordingly, the Examiner is not persuaded that the present amendment overcomes this ground of rejection.
Since all of the claims stand rejected over the prior art, the Applicant’s request for a notice of allowance is respectfully denied.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement filed on February 23, 2022 complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has been placed in the application file. The information referred to therein has been considered as to the merits.
CLAIM REJECTIONS – 35 U.S.C. § 112(A)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 21 and 22 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description fails to disclose an information processing apparatus that “is a chat system” (as required by claim 21), wherein said chat system includes each and every limitation of parent claim 1. This is because the specification only discloses that the information providing apparatus of claim 1 is the chat system, not the information processing apparatus. (Spec. p. 7 ll. 2–3).
Claim 22 inherits the new matter of claim 21 by reference, see 35 U.S.C. § 112(d), and is therefore rejected for the same reason.
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 21 and 22 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 21 includes two limitations that directly contradict each other. In general, when a claim includes two limitations contradict each other, the scope of the claim is indefinite, because it is logically impossible to interpret the claim in a way that conforms with both limitations. In this case, the two limitations in claim 21 that contradict each other are as follows:
(1) the information processing apparatus is a chat system, and the particular notification information comprises a chat message sent by the chat system.

(2) [inherited from claim 1] An information processing apparatus . . . request[s] the information providing apparatus to send the particular notification
Limitations (1) and (2) contradict each other, because they disagree as to which apparatus sends the particular notification. Limitation (1) requires the information processing apparatus (acting as a chat system) to send the particular notification, while limitation (2) requires the information providing apparatus to send the same “particular notification.” This is impossible. They can’t both send the particular notification; once it is sent, it is sent. Thus, there is no valid way to resolve the scope of the claim without breaking one of the two limitations.
In view of the foregoing, the Examiner recommends the following amendment to claim 21, which will resolve both this issue and the earlier issue raised in the new matter rejection above: 
21. (Suggested Amendment) The information processing apparatus of wherein the information [[processing]] providing apparatus is a chat system, and the particular notification information comprises a chat message sent by the chat system.
Additionally, pursuant to MPEP § 2173.06, the Examiner will apply prior art to claim 21 as though the above amendment is in force in order to promote compact prosecution. 
Claim 22 inherits the indefinite matter of claim 21 by reference, see 35 U.S.C. § 112(d), and is therefore rejected for the same reason.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–4, 6, 7, and 19–23 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0011205 A1 (“Paulsami”).
Claim 1
Paulsami discloses:
An information processing apparatus communicable with a reservation management apparatus managing a reservation of a resource and communicable with an information providing apparatus via a network, 
As shown in FIG. 1, Paulsami discloses a calendar server 130 (the information processing apparatus) that is communicable with a conference server 150 (the reservation management apparatus) and a notification server 170 (the information providing apparatus) via a network 120. Paulsami ¶¶ 26 and 28.
To be clear, the conference server 150 “manages a reservation of a resource” within the meaning of claim 1 because the conference server 150 reserves resources needed to conduct a meeting, such as network ports, bandwidth, and processing resources. See Paulsami ¶¶ 4 and 43.
the information processing apparatus comprising: a memory 
Calendar server 130 includes a data store 180A to facilitate storage and retrieval of a collection of data by applications executing in calendar server 130. Paulsami ¶ 29.
to store association information associating notification destination information and identification information with each other, 
Specifically, the data store 180A stores calendar data 610, Paulsami ¶ 100, which, among other things, stores information identifying the users who are expected to take part in a meeting (column 726) and a unique identifier for that meeting. Paulsami ¶ 104. 
the notification destination information being information used for transmitting notification information from the information providing apparatus to one or more target persons belonging to a same group;
The information in column 726 is used for transmitting notification information from the calendar server 130 to the group of people who are listed in column 726 for a given meeting. See Paulsami ¶ 90.
and circuitry configured to: 
Calendar server 130 is a physical machine that executes software which causes the calendar server 130 to perform the operations discussed below. See Paulsami ¶¶ 33, 36, and 80.
obtain reservation information from the reservation management apparatus;
Calendar server 130 is configured to obtain, from conference server 150, “a scheduling request containing [a] scheduling option received from [a] participant” of a subsequent (or follow-up) meeting. Paulsami ¶ 89. 
obtain, from the obtained reservation information, particular identification information identifying a user who requested the reservation of the resource indicated by the obtained reservation information;
Calendar server 130 obtains, by searching its data store 180A, “the users who have events scheduled for the subsequent meeting in their respective calendars.” Paulsami ¶ 90.
identify, from the association information in the memory using the particular identification information, particular notification destination information used for transmitting particular notification information relating to the obtained reservation information,
As shown in FIG. 7A, “the calendar information may specify the possible participants for each meeting scheduled for each user, and accordingly calendar server 130 may determine the recipients by inspecting the calendar information of the identified participant.” Paulsami ¶ 90 (emphasis added). That is, as shown in FIG. 7A, the calendar server 130 identifies, based on user U1’s calendar data 700, the group of users in column 726 (U5) associated with the meeting in row 742. 
wherein the particular notification destination in formation comprises a particular group to receive the particular notification information, and the particular group is identified based on an account of the user who requested the reservation of the resource;
As mentioned above, calendar server 130 determines the group of recipients that will receive notification about the updated event “by inspecting the calendar information of the identified participant.” Paulsami ¶ 90 (emphasis added). This is important, because the “calendar information of the identified participant” is explicitly stored in association with the identified participant’s account with calendar server 130. See Paulsami ¶¶ 36, 45, 47 (each paragraph explaining that the users maintain their own calendars in calendar server 130). In other words, Pausami does more than merely determine the other participants from stored calendar information; it also obtains the stored calendar information specifically by finding calendar information stored in association with a user’s account.
and request the information providing apparatus to send the particular notification information relating to the obtained reservation information to the particular group associated with the identified particular notification destination information.
“Calendar server 130 then informs the determined recipients of the scheduling option received from the participant, for example, by sending notifications to the recipients regarding the scheduling option.” Paulsami ¶ 91. Importantly, calendar server 130 does not contact the users directly, but instead, sends a request 545 to notification server 170, asking the notification server 170 to contact the users. Paulsami FIG. 5; see also Paulsami ¶¶ 33 and 44.
Claim 2
Paulsami discloses the information processing apparatus of claim 1, 
wherein the notification destination information stored in the memory is managed by the information providing apparatus and identifies the same group to which the one or more target persons belong.
“Notification server 170 executes applications (such as email server, chat server, messaging server, etc.) designed to receive notifications from source systems (such as user systems 110A–110N, calendar server 130, conference server 150, etc.) and to deliver/distribute the received notifications to the appropriate destination systems (based on a destination address specified in the notifications).” Paulsami ¶ 33.
Claim 3
Paulsami discloses the information processing apparatus of claim 1, 
wherein the information providing apparatus receives the particular notification information and performs a process of sharing the particular notification information within the group in a chat system, 
“Notification server 170 executes applications (such as email server, chat server, messaging server, etc.) designed to receive notifications from source systems (such as user systems 110A–110N, calendar server 130, conference server 150, etc.) and to deliver/distribute the received notifications to the appropriate destination systems (based on a destination address specified in the notifications). The notifications may be . . . chat messages.” Paulsami ¶ 33.
and the circuitry is further configured to cause the information providing apparatus to enter the particular notification information on behalf of the information processing apparatus, and to send the particular notification information to one or more target persons belonging to the particular group.
“Calendar server 130 then informs the determined recipients of the scheduling option received from the participant, for example, by sending notifications to the recipients regarding the scheduling option.” Paulsami ¶ 91. Importantly, calendar server 130 does not contact the users directly, but instead, sends a request 545 to notification server 170, asking the notification server 170 to contact the users. Paulsami FIG. 5; see also Paulsami ¶¶ 33 and 44.
Claim 4
Paulsami discloses the information processing apparatus of claim 1, 
wherein the circuitry is further configured to obtain a response to the notification information relating to the reservation of the resource 
“The scheduling option may correspond to . . . an indication to cancel the subsequent meeting.” Paulsami ¶ 84; see also Paulsami ¶ 36 (“a user may perform various tasks [with calendar server 130] such as adding new events associated with desired dates/times in his/her calendar, editing/removing events existing in the calendar.”).
from one or more terminal apparatuses, each being operated by one of the one or more target persons, 
Scheduling options are received from the participants operating their respective user systems 110A–M. See Paulsami ¶ 88.
and the circuitry is further configured to request the reservation management apparatus to cancel the reservation of the resource according to a content of the obtained response.
“[C]onference server 150 receives a scheduling option for the subsequent meeting from the participant as a response.” Paulsami ¶ 75. Consequently, the conference server 150 may update its record of the meeting in table 800 (FIG. 8A) as “cancelled” in the meeting status column 825. See Paulsami ¶ 113. 
Claim 6
Paulsami discloses the information processing apparatus of claim 4, 
wherein the notification information about the reservation of the resource notified by the circuitry to the one or more terminal apparatuses via the information providing apparatus includes a first graphical component that accepts an instruction for confirming the reservation of the resource and a second graphical component that accepts an instruction for cancelling the reservation of the resource, 
“The notifications may include the details of the meeting such as the proposed start and end times, the agenda for the new meeting, and the authentication information for the meeting. In addition, the notifications may include links by which the recipient user can accept or reject the proposed new meeting.” Paulsami ¶ 44.
and the circuitry is further configured to receive, via the information providing apparatus, information indicating that the reservation of the resource is confirmed or cancelled from the one or more terminal apparatuses in response to selection of one of the first graphical component and the second graphical component.
“[C]onference server 150 receives a scheduling option for the subsequent meeting from the participant as a response.” Paulsami ¶ 75.
Claim 7
Paulsami discloses the information processing apparatus of claim 4, 
wherein the association information further associates identification information of the one or more target persons with the notification destination information, 
“Each of tables 700 and 750 represents a calendar in calendar data 610 stored associated with a corresponding user (U1 and U2).” Paulsami ¶ 102. Note that this association is in addition to the association between columns 724 and 726 mentioned in the rejection of claim 1, above. In other words, the Examiner understands that the association information of claim 7 requires three elements to be associated with each other (“identification information of one or more target persons,” “notification destination information,” and “identification information for reservation”), and likewise finds that Paulsami discloses the same three elements in association with each other. To be clear, the mapping may be summarized as follows:
Claim 7
Paulsami
identification information of the one or more target persons
The information in calendar data 610 that associates a whole table with a corresponding user (not illustrated in the figure, but disclosed in the first sentence of paragraph 102) 
identification information for reservation (inherited from claim 1)
Meeting ID column 724
notification destination information
Expected Participants column 726

and the circuitry is further configured to identify, in the association information, the notification destination information associated with the identification information of the one or more target persons who transmitted the response in the association information, 
As shown in FIG. 7A, “the calendar information may specify the possible participants for each meeting scheduled for each user, and accordingly calendar server 130 may determine the recipients by inspecting the calendar information of the identified participant.” Paulsami ¶ 90. That is, as shown in FIG. 7A, the calendar server 130 identifies, based on user U1’s calendar data 700, the group of users in column 726 (U5) associated with the meeting in row 742. 
and the circuitry is further configured to request the information providing apparatus to notify the content of the response based on the identified notification destination information.
“Calendar server 130 then informs the determined recipients of the scheduling option received from the participant, for example, by sending notifications to the recipients regarding the scheduling option.” Paulsami ¶ 91. Importantly, calendar server 130 does not contact the users directly, but instead, sends a request 545 to notification server 170, asking the notification server 170 to contact the users. Paulsami FIG. 5; see also Paulsami ¶¶ 33 and 44.
Claim 19
Paulsami discloses:
A resource reservation system, comprising: 
“FIG. 1 is a block diagram illustrating an example environment (computing system) in which several aspects of the present invention can be implemented. ” Paulsami ¶ 26.
a terminal apparatus; 
“The block diagram is shown containing user systems 110A–110N.” Paulsami ¶ 26. 
and an information processing apparatus communicable with the terminal apparatus, 
The environment further includes a network 120 that “provides connectivity between user systems 110A–110N [and a] calendar server 130.” Paulsami ¶ 28.
and including a memory 
Calendar server 130 includes a data store 180A to facilitate storage and retrieval of a collection of data by applications executing in calendar server 130. Paulsami ¶ 29.
to store association information associating notification destination information and identification information with each other, 
Specifically, the data store 180A stores calendar data 610, Paulsami ¶ 100, which, among other things, stores information identifying the users who are expected to take part in a meeting (column 726) and a unique identifier for that meeting. Paulsami ¶ 104. 
the notification destination information being information used for transmitting notification information to one or more target persons belonging to a same group, and the identification information identifying an entity that reserves a resource, 
Specifically, the data store 180A stores calendar data 610, Paulsami ¶ 100, which, among other things, stores information identifying the users who are expected to take part in a meeting (column 726) and a unique identifier for that meeting. Paulsami ¶ 104. The information in column 726 is used for transmitting notification information from the calendar server 130 to the group of people who are listed in column 726 for a given meeting. See Paulsami ¶ 90.
wherein the terminal apparatus includes first circuitry to 
“Each of user systems 110A–110N represents a system such as a personal computer, workstation, mobile device (e.g., cell phone), etc., used by users to generate user requests to business applications executing in server systems such as calendar server 130, conference server 150 or notification server 170.” Paulsami ¶ 31.
display a reservation screen and accept, from a user, a request for a reservation of a resource, the request including particular identification information identifying the user, 
At step 520, conference server 150 sends a request for a follow-up meeting to the user system 110A “in the form of a checkbox included in the user interface shown to user U1 for confirmation of the exit. In response to user U1 selecting/clicking the checkbox, a ‘New Event’ user interface for providing a scheduling option (such as the date/time, description, etc.) for the follow-up meeting is displayed to the user (U1).” Paulsami ¶ 87.
and the information processing apparatus further includes second circuitry configured to: 
Much like the user devices, calendar server 130 is a physical machine that executes software which causes the calendar server 130 to perform the operations discussed below. See Paulsami ¶¶ 33, 36, and 80.
identify, from the association information in the memory, using the particular identification information, particular notification destination information used for transmitting particular notification information relating to the reservation of the resource,
As shown in FIG. 7A, “the calendar information may specify the possible participants for each meeting scheduled for each user, and accordingly calendar server 130 may determine the recipients by inspecting the calendar information of the identified participant.” Paulsami ¶ 90. That is, as shown in FIG. 7A, the calendar server 130 identifies, based on user U1’s calendar data 700, the group of users in column 726 (U5) associated with the meeting in row 742. 
wherein the particular notification destination in formation comprises a particular group to receive the particular notification information, and the particular group is identified based on an account of the user who requested the reservation of the resource;
As mentioned above, calendar server 130 determines the group of recipients that will receive notification about the updated event “by inspecting the calendar information of the identified participant.” Paulsami ¶ 90 (emphasis added). This is important, because the “calendar information of the identified participant” is explicitly stored in association with the identified participant’s account with calendar server 130. See Paulsami ¶¶ 36, 45, 47 (each paragraph explaining that the users maintain their own calendars in calendar server 130). In other words, Pausami does more than merely determine the other participants from stored calendar information; it also obtains the stored calendar information specifically by finding calendar information stored in association with a user’s account.
and request to send the notification information relating to the reservation of the resource to a group associated with the identified notification destination information.
“Calendar server 130 then informs the determined recipients of the scheduling option received from the participant, for example, by sending notifications to the recipients regarding the scheduling option.” Paulsami ¶ 91. Importantly, calendar server 130 does not contact the users directly, but instead, sends a request 545 to notification server 170, asking the notification server 170 to contact the users. Paulsami FIG. 5; see also Paulsami ¶¶ 33 and 44.
Claim 20
Claim 20 is directed to the same method performed by the apparatus of claim 1, and is therefore rejected according to the same findings and rationale as provided above in the rejection thereof. 
Claim 21
Paulsami discloses the information processing apparatus of claim 1,
wherein the information processing apparatus is a chat system, and the particular notification information comprises a chat message sent by the chat system.
Recall from the 35 U.S.C. § 112(b) rejection above, the Examiner reads the foregoing limitation as “the information [[processing]] providing apparatus.” Also recall from the prior art rejection of claim 1 that the Examiner mapped the claimed information providing apparatus to Paulsami’s notification server 170.
With that in mind, much like claim 21, Paulsami discloses that “[n]otification server 170 executes applications” including a “chat server” that is “designed to receive notifications from source systems (such as user systems 110A–110N, calendar server 130, conference server 150, etc.) and to deliver/distribute the received notifications to the appropriate destination systems.” Paulsami ¶ 33. Moreover, “[t]he notifications may be one of, but not limited to . . . chat messages.” Paulsami ¶ 33.
Claim 22
Paulsami discloses the information processing apparatus of claim 21,
wherein the chat system comprises a robot configured to send the chat message to the particular group.
The broadest reasonable interpretation of this claim is one that remains consistent with the specification without actually importing claim limitations from the specification. MPEP § 2111.01. This means that the broadest reasonable interpretation of “robot” is simply a computer program (as opposed to a mechanical robot) configured to perform the step recited in claim 22. (See Spec. 7 ll. 26–27). The Examiner acknowledges that the specification provides many optional examples of features for the robot (see Spec. 22–25), but those features are not yet claim, and therefore, the Examiner will not import them into the claim.
With this construction in mind, the Examiner finds that much like claim 22, Paulsami also discloses a “robot”—i.e., a mere computer program—that is configured to send the chat message to the particular group. See Paulsami ¶ 33 (disclosing that the notification server 170 “executes applications . . . designed to receive notifications from source systems” and “deliver/distribute the received notifications to the appropriate destination systems (based on a destination address specified in the notifications),” and that the notifications may include “chat messages.”).
Claim 23
Paulsami discloses the information processing apparatus of claim 1, wherein the circuitry is further configured to:
determine, based on notification setting information in which a timing for sending the notification information is set, whether particular reservation information exists for which a notification is to be sent from among the reservation information obtained from the reservation management apparatus; 
“Calendar server application 620 also checks whether any scheduled events are due for each user.” Paulsami ¶ 110.
and based on the determination that the particular reservation information exists, obtain the particular identification information for the reservation identifying the user who requested the reservation indicated by the particular reservation information.
When calendar server application 620 determines that scheduled events are due for each user, calendar server application 620 “sends corresponding reminders (based on the duration specified in column 728). For example, calendar server application 620 may send reminders (corresponding to the steps 310 and 315 of FIG. 3) for meeting ‘1011’ to user U1 at 1:45 PM (15 minutes before the start) and to user U2 at 1:50 PM.” Paulsami ¶ 110.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Paulsami as applied to claim 4 above, and further in view of U.S. Patent Application Publication No. 2018/0082264 A1 (“Szeto”).
Claim 5
Paulsami teaches the information processing apparatus of claim 4, but does not explicitly disclose what happens when the circuitry receives no response from the one or more terminal apparatuses within a specific time from when the circuitry requests the information providing apparatus for transmission of the notification information
Szeto, however, teaches an apparatus with circuitry that invites users to use a resource,
wherein when the circuitry receives no response from the one or more terminal apparatuses within a specific time from when the circuitry requests the information providing apparatus for transmission of the notification information, the circuitry is further configured to request the reservation management apparatus to cancel the reservation of the resource.
“At block 402, a resource (e.g., conference room) that has been reserved for a meeting is identified. As mentioned, such resources can be evaluated to determine whether the resource is actually being used for the scheduled meeting,” by sending “one or more confirmation prompts to the meeting organizer and/or invitees at block 410, and, “if no confirmation is received, then the resource is released, as indicated by block 412. The resource can be released through a calendaring system through which the resource was reserved. Once released, the resource is made available for reservation by other users.” Szeto ¶ 39. With respect to the claimed “specific time,” Szeto further teaches that “[t]his determination can be made, for example, at the time the meeting is scheduled to begin or after a certain amount of time has elapsed after the meeting start time.” Szeto ¶ 39.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Paulsami’s meeting software by cancelling a reservation for a meeting when none of the invitees to the meeting respond to an invitation for the meeting, as taught by Szeto. One would have been motivated to combine Szeto with Paulsami because Szeto’s technique solves a problem that arises when a user intends to cancel a meeting, but neglects to update the reservation system: “In such instances, since the meeting is not canceled through the calendaring system, any resources (e.g., conference rooms) that were booked for the meeting cannot be reserved by other users until the time period for which the meeting was scheduled has elapsed.” Szeto ¶ 23. Accordingly, since Szeto’s approach solves this problem by automatically cancelling the meeting in the software, one would have been motivated by the existence of this problem to employ Szeto’s technique to solve the problem.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176